Case 18-12981-ref          Doc 50   Filed 03/05/19 Entered 03/05/19 15:26:21       Desc Main
                                    Document      Page 1 of 1


                    UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                             Case# 18-12981
   Robin Liggon


                                                   Date: 3/5/19
To: Atty. Mendelsohn




                Re: (Amended) Disclosure of Compensation

The above pleading was filed in this office on 3/5/19                Please be advised that
the following document(s) filed contains a deficiency as set forth below:



                (XX ) Document and Entry does not reflect “Amended”
                      Please REFILE “Amended” Disclosure to correct error.




In order for this matter to proceed, please submit the above noted correction within fourteen
(14) days from the date of this notice. All replies with appropriate corrections should be
submitted to the e-mail address of Denise_Lavariere@paeb.uscourts.gov . Otherwise,
the matter will be referred to the Court.


                                                                  Timothy B. McGrath
                                                                  Clerk of Court

                                                                  s/ Denise Lavariere
                                                                  By: Denise Lavariere
                                                                  Deputy Clerk

CM-ECF 14 day notice.frm
4/10/03
